     Case 2:17-cv-01184-APG-VCF Document 83 Filed 06/01/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert Riether, Esq.
 2   Nevada Bar No. 12076
     Michael S. Kelley, Esq.
 3   Nevada Bar No. 10101
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     mkelley@wrightlegal.net
 6   Attorneys for Plaintiff, Wells Fargo Bank, N.A., as Trustee for ABFC 2004-OPT3 Trust, ABFC
 7   Asset-Backed Certificates, Series 2004-OPT3

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
10   WELLS FARGO BANK, N.A., AS TRUSTEE                Case No.: 2:17-cv-01184-APG-VCF
     FOR ABFC 2004-OPT3 TRUST, ABFC ASSET-
11   BACKED CERTIFICATES, SERIES 2004-
     OPT3,                                             EX PARTE MOTION TO REMOVE
12                                                     COUNSEL FROM SERVICE LIST
13                 Plaintiff,

14          vs.
15   KARI LEE LIMITED PARTNERSHIP;
16   SATICOY BAY, LLC SERIES 5451 AUTUMN
     CROCUS; ALARISA PROPERTIES, LLC;
17   ARBOR PARK COMMUNITY ASSOCIATION;
     ABSOLUTE COLLECTION SERVICES LLC,
18
19               Defendants.
     ________________________________________
20
           COMES NOW, Plaintiff, Wells Fargo Bank, N.A., as Trustee for ABFC 2004-OPT3
21
22   Trust, ABFC Asset-Backed Certificates, Series 2004-OPT3 (“Plaintiff”), by and through its

23   attorneys of record, Michael S. Kelley, Esq. of the law firm Wright, Finlay & Zak, LLP and
24   requests the removal of Dana Jonathon Nitz, Esq. (“Previous Attorney”) from the Service List
25
     in the above-captioned matter. This case was reassigned within Wright, Finlay & Zak, LLP to
26
     Michael S. Kelley, Esq. Subsequent filings have been made and Previous Attorney is receiving
27
28



                                              Page 1 of 2
     Case 2:17-cv-01184-APG-VCF Document 83 Filed 06/01/20 Page 2 of 2



     notices of the proceedings in this case. As a result, it is no longer necessary that Previous
 1
 2   Attorney receive notice of the ongoing proceedings.

 3
            Accordingly, the undersigned counsel requests that Dana Jonathon Nitz be removed from
 4
 5   the Service List in this matter.

 6          DATED this 27th day of May, 2020.
 7
                                                 WRIGHT, FINLAY & ZAK, LLP
 8
                                                  /s/ Michael S. Kelley___________
 9                                                Michael S. Kelley, Esq.
                                                  Nevada Bar No. 10101
10
                                                  7785 W. Sahara Ave., Suite 200
11                                                Las Vegas, NV 89117
                                                 Attorneys for Plaintiff, Wells Fargo Bank, N.A., as
12                                               Trustee for ABFC 2004-OPT3 Trust, ABFC Asset-
13 6-1-2020                                      Backed Certificates, Series 2004-OPT3

14
                                        CERTIFICATE OF SERVICE
15
              Pursuant to FRCP 5(b) and Electronic Filing Procedure IV(B), I certify that on the 27th
16
     day of May, 2020, a true and correct copy of this EX PARTE MOTION TO REMOVE
17
     COUNSEL FROM SERVICE LIST was transmitted electronically to all counsels identified
18
     on the CM/ECF notification system.
19
20                                  /s/ Lisa Cox
                                    An Employee of WRIGHT, FINLAY & ZAK, LLP
21
22
23
24
25
26
27
28



                                                Page 2 of 2
